Title: From Thomas Jefferson to Tadeusz Kosciuszko, 7 May 1800
From: Jefferson, Thomas
To: Kosciuszko, Tadeusz



My dear General
May 7. 1800.

I have duly recieved your letter of Sept. 15. and with that pleasure with which I always hear of your health. mr Barnes remits by this conveyance to Messrs. Van Staphorst & Hubbard for you 1082 Dollars, being the last dividends. I have got your land warrant located and have recieved for you the patent for 500. acres of land on the Scioto river. I am informed they are fine lands, and I believe it the rather because they were located by a Colo. Armstrong who is well acquainted there, and has done a great deal of business for others in consequence of his knowlege of the country. he refused to recieve any thing for you for this service, saying he had done a great deal of duty with you & under you during our war, and was sufficiently rewarded by the pleasure of doing any thing to serve you. I send you a plat of the land.—you know the fever in which you left us. all that is subsiding. the public opinion is running fast back into it’s antient and natural channel; and within one twelvemonth from this time it will be exactly what you & I would wish. our great quadrennial election comes on in about 6. months. even now there would be no question of it’s result but that, from peculiar circumstances, there is danger that Pensylvania will not be able to give any vote. however, independant of that, a victory just obtained by the republican party in the elections of New York is considered by both parties as going far towards deciding the great election, even should Pensylvania not obtain it’s vote. an accomodation with France will entirely tranquilize our affairs, provid[ed] […] ceases to commit depredations on our commerce. however you and I are to be careful in writing on political subjects. the feelings of friendship furnish a richer & more delicious subject of correspondence. be assured that mine follow you wherever  you go, with prayers, as ardent as my affections, for those events which you wish for. I know that you have not a wish but for the happiness of man. accept the assurances of my constant and sincere affections. Adieu.
